DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tomayko et al. (US 8,434,564), hereinafter Tomayko.
Regarding claim 1, Tomayko discloses an electric power tool (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33);
a first ring (700 in Figure 8) and a second ring (500 in Figure 11) each externally mounted to the housing (12) to be rotatable (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43, Col. 17 lines 50-58); and
a sliding member (the top-right or bottom-right ball 522 in Figure 11) located between the first ring (700) and the second ring (500) (it is apparent when Figure 11 is viewed in relation to Figures 3 and 8 that the top-right or bottom-right ball 522 in Figure 11 is positioned on a vertical plane between rings 700 and 500, Col. 17 line 62 – Col. 18 line 10, Col. 18 lines 24-29).
Regarding claim 2, Tomayko discloses that the sliding member (the top-right or bottom-right ball 522 in Figure 11) includes one or more balls (Col. 18 lines 1-3).
Regarding claim 3, Tomayko discloses that a plate/washer (520 in Figure 11) is interposed between the ball (the top-right or bottom-right ball 522 in Figure 11) and the second ring (500) (apparent from Figure 11, Col. 17 lines 58-62).
Regarding claim 5, Tomayko discloses an electric vibration driver drill (10 in Figure 1) comprising:
a housing (12 in Figures 1 and 2, which includes housing shells 40 and gear case 42, as stated in Col. 7 lines 32-33);
a vibration mechanism (22 in Figures 8 and 11, note that 22 performs the same function as vibration mechanism 150 of the instant application) and a clutch mechanism (all parts of 18 except 500 and 502 in Figure 11) each located inside the housing (12) (apparent from Figure 11, Col. 8 lines 23-29, Col. 18 line 34 – Col. 19 line 3, Col. 17 lines 43-58);
a vibration switching ring (700 in Figure 8) configured to operate the vibration mechanism (22) (Col. 21 lines 4-53), the vibration switching ring (700) being rotatably held to the housing (12) (Col. 19 lines 10-23, Col. 20 line 66 – Col. 21 line 43);
a clutch switching ring (500 in Figure 11) configured to operate the clutch mechanism (all parts of 18 except 500 and 502) (Col. 17 lines 50-58, Col. 18 lines 24-29), the clutch switching ring (500) being rotatably held to the housing (12) (Col. 17 lines 50-58); and
a sliding member (the top-right or bottom-right ball 522 in Figure 11) located between the vibration switching ring (700) and the clutch switching ring (500) (it is apparent when Figure 11 is viewed in relation to Figures 3 and 8 that the top-right or bottom-right ball 522 in Figure 11 is positioned on a vertical plane between rings 700 and 500, Col. 17 line 62 – Col. 18 line 10, Col. 18 lines 24-29).
Regarding claim 6, Tomayko discloses that the sliding member (the top-right or bottom-right ball 522 in Figure 11) includes one or more balls (Col. 18 lines 1-3).
Regarding claim 7, Tomayko discloses that a plate/washer (520 in Figure 11) is interposed between the ball (the top-right or bottom-right ball 522 in Figure 11) and the clutch switching ring (500) (apparent from Figure 11, Col. 17 lines 58-62).
Regarding claim 9, Tomayko discloses that:
the vibration switching ring (700) is configured to operate presence or absence of a vibration of an output shaft (20 in Figure 11) by the vibration mechanism (22) (Col. 21 lines 4-53); and
the clutch switching ring (500) is configured to control a torque for performing operation of a clutch in the clutch mechanism (all parts of 18 except 500 and 502) (Col. 18 lines 24-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomayko.
Regarding claim 4, Tomayko discloses all the limitations of the claim as stated above but does not expressly disclose: the ball is made of steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the ball (the top-right or bottom-right ball 522 in Figure 11) of Tomayko so that the ball is made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the ball strong, durable, and cost-effective. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0009, 0013, and 0155 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Tomayko discloses all the limitations of the claim as stated above but does not expressly disclose: the ball is made of steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the ball (the top-right or bottom-right ball 522 in Figure 11) of Tomayko so that the ball is made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the ball strong, durable, and cost-effective. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0009, 0013, and 0155 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731